Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on August 31, 2022 have been received.
Claims 1-11 are pending in this application and are being examined (Also see Restriction/Election below).
	
Restriction/Election:
Applicant's election with traverse of Group I, claims 1 and 5-10, in the reply filed on 08/31/2022 is acknowledged. 
However, upon further consideration and due to the amendments to the claims filed on 08/31/2022, the restriction requirement as indicated in the Office action mailed on 07/20/2022, is hereby withdrawn.

Listing of Reference(s) in the Specification
The listing of reference(s) in the specification (for example, pages 5 and 6) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection(s):
a)
The abstract of the disclosure is objected to because it is too long.  
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
b)
Claims, 1, 4, 6, 8 and 11 are objected to because of the following informalities:  
In claim 1, line 3, replace “its variants” with –a variant thereof--.
In claim 4, replace all occurrences of “variants” with –variant--.
In claim 6, line 2, replace “its variants” with –a variant thereof--.
	In claim 8, line 2, delete “novel”.
In claim 11, line 3, replace “its variants” with –a variant thereof--.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

In claim 1 reads “A method for prophylaxis and/or treatment of coagulopathy caused by viruses, the method comprising administering prourokinase or its variants” which renders the claim indefinite and incomplete, because the method of claim 1 lacks any subject, also dependent claims 2-11 do not recite any subject. Therefore, the intended scope of the claimed method is not clear. 
Suggestion to obviate the rejection: add a subject to the claimed method.

In claim 1, line 2, the recitation “coagulopathy caused by viruses” renders the claim indefinite because the intended scope of the claim method is not clearly set forth. 
Suggestion to obviate the rejection: For example, in claim 1, line 2, replace “coagulopathy caused by viruses” with –coagulopathy in a subject caused by a viral infection--.

In claim 2 the Markush group “Intravenous drip: 1 to 5 miu/hr, continuous administration for 24 hours a day, or 6- hour to 7-hour administrations each followed by a 1-hour to 2-hour break, for consecutive 1 to 7 days; or Intravenous drip: 1 to 5 miu/hr, continuous administration for 24 hours a day, or 6- hour to 7-hour administrations each followed by a 1-hour to 2-hour break, for consecutive 1 to 7 days, combined with low-molecular-weight heparin (subcutaneous injection, once a day) or other anticoagulant drug(s)“ is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: In claim 2, line 2, after by, insert –an administration route and dosage is one selected from the group consisting of--. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “anticoagulant drug(s)”, and the claim also recites “low-molecular-weight heparin” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 3 the Markush group, “Intravenous drip: 5 to 8 miu/hr, until the thrombus disappears; or Intravenous drip: 5 to 8 miu/hr, plus TNK-tPA intravenous bolus once every 1 to 3 hours with 1 to 25 mg each time, until the thrombus disappears; or Intravenous drip: 5 to 8 miu/hr, plus TNK-tPA intravenous catheter administration at the site of thrombus, once every 1 to 3 hours with 1 to 25 mg each time, until the thrombus disappears”, is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" (closed group) the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: for example, in claim 3, line 2, after by, insert – an administration route and dosage selected from the group consisting of--. 

Claim 3, lines, 3, 6, and 9, recites the limitations "the thrombus " in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite a thrombus.
Suggestion to obviate the rejection: provide antecedent basis for said limitation in claim 1.

In claim 4 the recitation “1) for prophylaxis of coagulopathy caused by viruses, the dose of the variants of prourokinase is determined according to its inert concentration in plasma, usually not exceeding 70% of the inert concentration, while the administration route and combination with other drug(s) are the same as those for the prophylactic use of prourokinase; 2) for treatment of coagulopathy caused by viruses, the dose of the variants of prourokinase required for a thrombolytic therapy is determined according to its effective thrombolytic dose, while the administration route and combination with other drug(s) are the same as those for the treatment use of prourokinase”, is narrative, confusing, lacks antecedent basis and indefinite because from the way claim 4 is written it is not clear what applicant is trying to claim. 
In addition, in claim 4, the recitation “the dose of the variants of prourokinase is determined according to its inert concentration in plasma, usually not exceeding 70% of the inert concentration” is indefinite because the inert concentration in plasma depends on prourokinase variants which is a variable, and there is no specific definition for the inert concentrations of any variant(s) of prourokinase in plasma, as such the metes and bounds of the claim are clearly set forth. 
Suggestion to obviate the rejection: define the inert concentration in plasma, i.e., a numeric limitation.
In addition, in claim 4, the recitation “the dose of the variants of prourokinase required for a thrombolytic therapy is determined according to its effective thrombolytic dose” is indefinite because effective thrombolytic dose depends on prourokinase variants which is a variable, and there is no specific definition for effective thrombolytic dose of any variant(s) of prourokinase, as such the metes and bounds of the claim are clearly set forth.
Suggestion to obviate the rejection: define effective thrombolytic dose of variants of prourokinase, i.e., a numeric limitation.
In addition, in claim 4 recites the limitations "the combination with other drug(s)" and “the administration route” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite other drug(s) and an administration route. Claim 4 is not examinable as such .
Suggestion to obviate the rejection: provide antecedent basis for said limitations in claim 1.
In addition, in claim 4 recites the limitation "the dose of the variants of prourokinase" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite any dose of the variants of prourokinase. 
Suggestion to obviate the rejection: provide antecedent basis for said limitation in claim 1.

Examiner’s Note:
Due to the issues explained above in detail, claim 4 is not examinable as such, specifically because the broadest reasonable interpretation in light of the specification can not be established for this claim.


In claim 5, the phrase “the viruses include coronavirus” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: In claim 5, line 2, replace “viruses include” with –virus is a--.


In claim 8, the phrase “wherein the coronavirus includes … coronavirus SARS-CoV-2” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: In claim 5, line 2, replace “includes the novel” with –is--.


In claim 9 the phrase “an injection” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: better define the claimed formulation. For example, an injectable formulation.

In claim 10, the phrase “a powder injection” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: better define the claimed formulation. For example, in the form of a powder.

In claim 11, the phrase “the powder injection” renders the claim indefinite because the intended scope of the claim is unclear. 
Suggestion to obviate the rejection: better define the claimed formulation. For example, in the form of a powder.

In claim 11 recites the limitations “the raw and auxiliary materials” in claim 10.  There is insufficient antecedent basis for this limitation in the claim. Because neither claim 10 nor the preceding claims (9, 6 and 1) recite any raw and auxiliary materials.
Suggestion to obviate the rejection: provide antecedent basis for said limitations.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “he raw and auxiliary materials”, and the claim also recites “mannitol” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

In claim 6 the recitation “wherein the prourokinase or its variants are active ingredients prepared into a pharmaceutical formulation” fails to further limit the subject matter of the claim 1 upon which it depends. 
Suggestion to obviate the rejection: in claim 6, line 1, replace “are active ingredients prepared into” with –is in form of--.
In claim 7 the phrase “wherein the coagulopathy is selected from the group consisting of disseminated intravascular coagulation, ST-segment elevation myocardial infarction (STEMI), ischemic stroke (IS), pulmonary embolism (PE), deep vein thrombosis (DVT) and venous thromboembolism (VTE) caused by viruses” fails to include all the limitations of the claim 1 upon which they depend.
Suggestion to obviate the rejection: in claim 7, line 2, after coagulopathy, insert --caused by a viral infection--. 

In claim 9 the phrase “wherein the pharmaceutical formulation includes an injection” fails to further limit the subject matter of the claim 6 upon which it depends.
Suggestion to obviate the rejection: in claim 9 replace “includes” with –further comprising--.

In claim 10, the phrase “wherein the pharmaceutical formulation includes a powder injection” fails to further limit the subject matter of the claim 6 upon which it depends.
Suggestion to obviate the rejection: in claim 10 replace “includes” with –further comprising--.

In claim 11 the phrase “ and the raw and auxiliary materials of the freeze-dried powder injection are prourokinase or its variants as active ingredients and mannitol” fails to further limit the subject matter of the claim 10 upon which it depends.
Suggestion to obviate the rejection: for example, in claim 11, line 2, after and, insert –further comprises--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims, 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moia et al. (Thrombosis and Haemostasis, 1994, Vol. 72, No. 3, p. 430-433).

Claim Interpretation:
As indicated in 112 rejection above in detail, claim 1 lacks a subject, therefore the recitation “coagulopathy caused by viruses” recited in preamble is considered to be an intended use of the claimed invention and not a limitation.

Regarding claim 1, Moia et al. disclose a method for prophylaxis and/or treatment of coagulopathy comprising administering prourokinase or its variant (treatment of deep vein thrombosis or DVT by administering/continuous infusion of Pro-urokinase/Pro-UK as a lyophilized preparation 1,600,000 IU/vial to patients) (See for example, p. 430 right-hand column last paragraph “Pro-urokinase” - continued on p. 431 right-hand column, “Treatment Protocol”, p. 432 left-hand column “Discussion” - continued on p. 433 right-hand column, and Summary).
Regarding claim 2, Moia et al. disclose prourokinase is administered by: Intravenous drip: 1 to 5 miu/hr, continuous administration for 24 hours a day, … (subcutaneous injection, once a day) or other anticoagulant drug(s) (Pro-UK infused by continuous administration for 24 hours at a dosage of 800,000 IU/h for 24 h/a day) (See for example, p. 431 right-hand column, “Treatment Protocol” - continued on right-hand column 1st paragraph).
Regarding claim 6, Moia et al. disclose wherein the prourokinase or its variants are active ingredients prepared into a pharmaceutical formulation (Pro-urokinase/Pro-UK as a lyophilized preparation) (See p. 430 right-hand column last paragraph “Pro-urokinase”).
Regarding claim 7, Moia et al. disclose wherein the coagulopathy is selected from the group consisting of disseminated intravascular coagulation, ST-segment elevation myocardial infarction (STEMI), ischemic stroke (IS), pulmonary embolism (PE), deep vein thrombosis (DVT) and venous thromboembolism (VTE) caused by viruses (deep vein thrombosis (DVT) and venous thromboembolism (deep vein thrombosis or DVT) (See for example, p. 430 both columns, and Summary).
Regarding claim 9, Moia et al. disclose wherein the pharmaceutical formulation includes an injection (Pro-UK infusion) (See for example, p. 431 left-hand column “Treatment Protocol”).
Regarding claim 10, Moia et al. disclose wherein the pharmaceutical formulation includes a powder injection (Pro-urokinase/Pro-UK as a lyophilized preparation) (See p. 430 right-hand column last paragraph “Pro-urokinase”).
Moia et al. therefore anticipate the claimed method.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moia et al. (Thrombosis and Haemostasis, 1994, Vol. 72, No. 3, p. 430-433) and Dimakakos et al. (Brief Report, Open Forum Infectious Diseases, 2106, Vol. 3, No. 4, p. 1-4), and further in view of Gursky et al. (Transgenic Res. 2009, Vol. 18, No. 5, p. 747-756).

Regarding claim 1, Moia et al. teach a method for prophylaxis and/or treatment of coagulopathy comprising administering prourokinase or its variant (treatment of deep vein thrombosis or DVT by administering/continuous infusion of Pro-urokinase/Pro-UK as a lyophilized preparation 1,600,000 IU/vial to patients) (See for example, p. 430 right-hand column last paragraph “Pro-urokinase” - continued on p. 431 right-hand column, “Treatment Protocol”, p. 432 left-hand column “Discussion” - continued on p. 433 right-hand column, and Summary).
Regarding claim 2, Moia et al. teach prourokinase is administered by: Intravenous drip: 1 to 5 miu/hr, continuous administration for 24 hours a day, … (subcutaneous injection, once a day) or other anticoagulant drug(s) (Pro-UK infused by continuous administration for 24 hours at a dosage of 800,000 IU/h for 24 h/a day) (See for example, p. 431 right-hand column, “Treatment Protocol” - continued on right-hand column 1st paragraph).
Regarding claim 6, Moia et al. teach wherein the prourokinase or its variants are active ingredients prepared into a pharmaceutical formulation (Pro-urokinase/Pro-UK as a lyophilized preparation) (See p. 430 right-hand column last paragraph “Pro-urokinase”).
Regarding claim 7, Moia et al. teach wherein the coagulopathy is selected from the group consisting of disseminated intravascular coagulation, ST-segment elevation myocardial infarction (STEMI), ischemic stroke (IS), pulmonary embolism (PE), deep vein thrombosis (DVT) and venous thromboembolism (VTE) caused by viruses (deep vein thrombosis (DVT) and venous thromboembolism (deep vein thrombosis or DVT) (See for example, p. 430 both columns, and Summary).
Regarding claim 9, Moia et al. teach wherein the pharmaceutical formulation includes an injection (Pro-UK infusion) (See for example, p. 431 left-hand column “Treatment Protocol”).
Regarding claim 10, Moia et al. teach wherein the pharmaceutical formulation includes a powder injection (Pro-urokinase/Pro-UK as a lyophilized preparation) (See p. 430 right-hand column last paragraph “Pro-urokinase”).
Regarding claim 11, Moia et al. teach wherein the powder injection is a freeze-dried powder injection (Pro-urokinase/Pro-UK as a lyophilized preparation) (See p. 430 right-hand column last paragraph “Pro-urokinase”). 

Moia et al. do not teach the cause of coagulopathy is a viruses, Intravenous drip: 5 to 8 miu/hr, until the thrombus disappears … (claim 3), and mannitol (claim 11).
However, Dimakakos et al. teach subjects with coagulopathy caused by viruses, and treating said subjects by anticoagulation prophylaxis (individuals with confirmed novel influenza A H1N1 virus infection develop venous thromboembolic events or VTEs including pulmonary embolism and deep vein thrombosis), and that evidence suggests that influenza viruses are associated with a state of hyper coagulopathy, etc. (See for example, p. 1 both columns, p. 2 left-hand column last paragraph -continued on p. 3 left-hand column 1st and 3rd paragraphs, and Abstract).
 	Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that prourokinase was administered for prophylaxis and/or treatment of coagulopathy (as taught by Moia et al.) and viruses cause coagulopathy (as taught by Dimakakos et al.), would have been motivated to apply the method taught by Moia et al. and administer prourokinase for prophylaxis and/or treatment of coagulopathy caused by viruses with a reasonable expectations of success in providing the claimed method. The claimed method would have been obvious because Moia et al. teach prourokinase was administered for prophylaxis and/or treatment of coagulopathy and because Dimakakos et al. teach subjects with coagulopathy caused by viruses, and treating said subjects by anticoagulation prophylaxis.
In addition, the amount of pro-urokinase (miu/h) (as recited in claim 3) in the treatment method taught by prior art would have been optimized by a person of ordinary skill in the art before the effective filing date of the invention based on the severity of the coagulopathy and the subject being treated, etc. Because, Moia et al. teach prourokinase is administered by: Intravenous drip: 1 to 5 miu/hr, continuous administration for 24 hours a day.
Also, regarding “mannitol” not explicitly taught by Moia et al., before the effective filing date of the invention Gursky et al. teach the known technique of freeze drying prourokinase using mannitol (isolated human Pro-urokinase freeze dried after addition of mannitol) (See p. 748 right-hand column last paragraph – continued on p. 750 left-hand column 1st paragraph). Therefore, providing prourokinase in freeze dried powder form in the presence of mannitol would have been obvious.

Conclusion(s):
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651